Case 1:19-cv-11264-GBD Document 10 Filed 05/05/20 Page 1 of 1

seeropee

 

ee ey

 

    

 

    

 

a SS oo

UNITED STATES DISTRICT COURT OS os,
SOUTHERN DISTRICT OF NEW YORK pO ad ns
Meee ee ee we we ee ee ee ee ee ee ee er rr rte X - oF aon 2 wet
MOHAMMAD HOSSAIN, 5 gE RR _ maT y ; rot a

Plaintiff, : ORDER

-against- : 19 Civ. 11264 (GBD)

MOHAMMED FARUK, ;

Defendant. :
(ee ee ee eee eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

The May 19, 2020 conference is adjourned to July 14, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

May 5, 2020
Nptegy Ob Darke
Cio RG B. DANIELS
ited States District Judge

 

 

 
